Title: Memorandum of Pierre-Charles L’Enfant, 26 March 1791
From: L’Enfant, Pierre Charles
To: Washington, George



[Georgetown, Md., 26 March 1791]

Note relative to the Ground laying on the Eastern branch of the River Potowmack & being Intended to parallel the Severals position proposed within the Limits betwen that branch & George-town for the seat of the Federal City.
After coming upon the Hill From the Eastern Branch ferry the Country is level & on a Space of above tow mi[les] each way present a most elligible position for the First Setlement of a grand City & one which if not the only within the limits of the Federal territory is at least the More advantageous in that part laying betwen the Eastern branch & George-town.
the Soil is dry and notwithstanding well watered with abounding Springs it has an wholsome air and being of an easy ascent it is however so heigh that it Command on most of the surrounding Country and may be Effectually guarded from those Hill over looking it—these are on the oposite side of the Water and a branch from the Grand Western montain which Come Round and Extend down on that Eastern Shore in bordering on the River potowmack and they may rather be considered as a

mean for protection as the securing of thier Subsoil with proper Establishment would render that situation most respectable.
with respect to navigation it lay at the head of an Extansive one & Cover & forme the bank of an harbor in Every respect to be prefered to that of the potowmack toward George town—Less impeded by ice & never so swelled with Fresh—the chanell is deeper & will admit any vessel as May pass over the shalow down below at the Mariland pt being moored to warfs while they most remain at half mile off from the bank of the potowmack owing to the Main chanel bearing from the Entrance into the eastern branch immediatly and all the way up on the Virginia Shore Until it Come to strik on Mason Island round which in turning it Come to wash for a Shorter Space on the Rock at hampsted pt, or Funk town, making its way to & from the warfs at george town were the grand navigation end.
This Spot made to derive Every possible advantages from water Conveyance Would in the same time be Free from the great Inconveniency attending the crossing of navigable River, the deep water in that branch not coming farther up than Evans pt about half mile Above the Ferry there the large bed of the river immediatly changes in to smal Run over the which bridges might easily be Erected to secure a Constant intercourse with the Eastern Continant in the mean while as it would facilitate seats being fixed on each border of a grand streem whose dept abound with fish and whose wild aspect would in affording a delassement from the great bustling rest the ayes from the grand sight below the City.
all the local of this ground is such as will favour Every Improvement as may render the City agreable Commodious & Capable of promoting all sort of util[itarian] establishement.
on its water side from the Mouth of the Eastern branch at Carroll bourough as far up as to Evans point A distance of above three Miles the Frequent winding of the Shore form—many natural wetdock which for not having Every were a great dept of water nevertheless would become very Convenient for the establishing of naval Store and for arsenals the which as well as ware house for marchant men might safly be rised on the water Edge without fear of impeding the prospect from on the Heigh flat behind. there were the level ground prevail on the water and all round were it decen’d but most particularly on that part terminating

in a ridge to Jenkins’ Hill and runing in a parallel with and at half mile off from the river potowmack separated by a low ground intersected with three grand Streems—Many of the Most desirable position offer for to Erect the publique Edifices there on—from these height Every Grand building would rear with a majistick aspect over the Country all round and might be advantageously seen From twenty miles off—while Contigous to the First Setlement of the City they would there Extand to ages in a Central point to it, facing on the grandest prospect of both of the branch of the potowmack—with the town of Allexandry in front seen in its fullest Extant over many points of land projecting from the Mariland & Virginia shore in a Maner as add much to the perspective at the end of which the cape of great Hunting Creek appear directly were a Corner stone of the Federal district is to be placed and—in the room of which a majestick Colum or a grand Pyramid being Erected would produce the happyest effect and Compleatly finish the landscape.
thus in Every respect advantageously situated the federal City would soon grew of itself & spread as the branches of a tree do toward were they meet with most nourishment.
there the attractive local will lay all Round & at distance not beyond those limits within the which a City [the] Capital of an Extensive Empire may be deliniated.
having a bridge laid over the Eastern branch some were a bove Evans pt there the natural limit of the eastern branch of the City may be Extended while in its western Extrimity may be Included george town itself which being situated at the head of Grand Navigation of the potowmack Should be favoured with the same advantage of a better Communication with the southern by having also a Bridge Erected over the potowmack at the place of the tow sisters were nature would effectually Favour the undertaking.
then betwen those tow points begining the setlement of the Grand City on the bank at the eastern branch and promoting the first improvement all along of the Heigh flat as far as were it end on Jenkins Hill would place the City Central to the ground left open to its agrandisement which most undoubtly would be rapide toward both Extremity. provided never the less that attention be paid immediatly on laying the first out Line of the Establishment to open a direct & large Avenue from the

bridge on the potowmack to that on the Eastern branch the which should be well level passing a cross George town and over the Most advantageous ground For prospect trought the grand City, with a midle way paved for heavy Carriage and walks on eachside planted with double Rows of trees to the end that by making it A Communication as agreable as it will be Convenient it may the more induce the improvement of either place all along and prompt the Citizens in Both to Exertions to shorten the distance by building and insensibly affect the wished junction and Compleat a Street Laid out on a dimention proportioned to the Greatnes which a City the Capital of a powerfull Empire ought to manifest.
In viewing the Intended Establishment in this light & Considering how in progress of time a City so happily situated will Extend over a large surface of Ground, much deliberation is necessary For to determine on a plan for the local distribution and conceive that plan on a sisteem which in the mean while as it most render the place Commodious & agreable to the first settler in it may be Capable of being made a part of the whole when Enlarged by progressive Improvement, the which to be made agreable to what will first have been Erected and preserve the similar Correspondance with what may only be intended should be forseen in the first delination in a grand pland of the whol City Combined with the various ground it will Cover and with the particular Circumstances of the Country all round.
in Endeavouring to effect this it is not the regular assemblage of houses laid on in Squar & Forming Streets all parallel & uniform that is so necessary for such plan Could only do on a well level plain & were no surrounding object being interesting it become Indifferent which way the opening of a street may be directed.
but on any other Ground a plan of this sort most be deflective and it never would Answer for any of the Spots proposed for the federal City. and on that held here as the most eligible it would absolutly annulate Every of the advantage Enumerated and the securing of which will along Insure the success of the undertaking.
Such regular plan in deed however answerable as they may appear upon paper or seducing as they May be on the first aspect to the ayes of some people Most even when applayed upon

that ground the best calculated to admit of it become at last tiresome and insipide & it never Could be in its orrigine but a Mear Contrivance of some Cool imagination wanting a sense of the real Grand & trewly beautifull only to be Met with were Nature Contribut with art and diversify the objects.
